FILED
                             NOT FOR PUBLICATION                           MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OSCAR MEZA-CORRALES,                             No. 10-70418

               Petitioner,                       Agency No. A091-993-887

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Oscar Meza-Corrales, a native and citizen of Mexico, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from

the decision of an immigration judge (“IJ”) denying his application for cancellation

of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Brezilien v. Holder, 569 F.3d 403, 411 (9th Cir. 2009), we deny

the petition for review.

      The IJ applied the correct hardship standard to Meza-Corrales’s cancellation

application. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009)

(concluding that “the IJ applied the correct legal standard” in a case where “the IJ

expressly cited and applied [relevant case law] in rendering its decision, which is

all our review requires”).

      The BIA did not engage in impermissible factfinding or violate Meza-

Corrales’s right to due process when it reviewed the IJ’s hardship determination,

because the BIA properly reviewed de novo the IJ’s application of the hardship

standard to the undisputed facts of the case. See Brezilien, 569 F.3d at 412 n.3

(“The Board may review questions of law, discretion, and judgment on all other

issues in appeals from decisions of immigration judges de novo.” (citation

omitted)); see also Perez-Palafox v. Holder, 744 F.3d 1138, 1146 (9th Cir. 2014)

(concluding that the BIA did not engage in impermissible factfinding).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70418